J. A34003/14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.B.,              :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                       Appellant       :
                                       :        No. 1170 MDA 2014
                                       :


                     Appeal from the Order, June 17, 2014,
               in the Court of Common Pleas of Dauphin County
               Juvenile Division at No. CP-22-DP-2100087-1999


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STABILE, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED MARCH 09, 2015

     Appellant, M.B., appeals the order of the Court of Common Pleas of

Dauphin County that determined M.B. was no longer dependent, ordered her

dependency case terminated, and released her from the jurisdiction of the

juvenile court. We dismiss the appeal as now moot.

     M.B. was born in December of 1993; she was adjudicated dependent

on February 19, 1999. M.B. remained in the care and custody of Dauphin

County Social Services for Children and Youth (“the Agency”) for more than

13 years. On August 21, 2012, a permanency review hearing was held, and

M.B. was discharged from foster care.        During this time, M.B. was

incarcerated in York County, and was subsequently released on probation.

     On October 11, 2013, a motion was filed and temporarily granted

requesting the resumption of dependency.        A hearing took place on

October 29, 2013. On November 1, 2013, the juvenile court approved the
J. A34003/14


master’s recommendation for resumption of jurisdiction and placement in

foster care.    On November 8, 2013, the court approved modification of

M.B.’s placement to a foster home in Reading. M.B. remained in the foster

home until she was involved in an incident on March 26, 2014, resulting in

charges filed against her for institutional vandalism, terroristic threats,

disorderly conduct, and harassment.

     A permanency review hearing occurred on May 13, 2014, and the

master recommended M.B. remain dependent and under the jurisdiction of

the court.     On May 28, 2014, the Agency filed a motion for rehearing,

challenging the recommendation of the master. A hearing was scheduled for

June 17, 2014, at which time M.B. was incarcerated on the pending charges.

M.B. testified that she was 20 years old and requested the court retain

jurisdiction. At the conclusion of the hearing, the juvenile court found that

M.B. was no longer dependent, released her from the jurisdiction of the

court, and terminated the case. A timely notice of appeal followed.

     M.B. argues the juvenile court erred as a matter of law and/or abused

its discretion in finding she was no longer dependent, terminating the case,

and releasing her from the jurisdiction of the court. According to M.B., she

meets the definition of a dependent child consistent with 42 Pa.C.S.A.

§ 6302. We disagree.

     At the time of the June 17, 2014 hearing, M.B. was 20 years old and

would be turning 21 years of age in December of 2014. The juvenile court



                                    -2-
J. A34003/14


pointed out, “Since M.B. will likely be incarcerated well past December 15,

2014, when she reaches the age of twenty-one, she will no longer fit the

definition of a dependent child.”      (Trial court opinion, 8/13/14 at 7.)   The

Juvenile Act provides in pertinent part:

            f.     Matters to be determined at permanency
                   hearing.--At each permanency hearing, a court
                   shall determine all of the following:

            ....

                   (8.1) Whether the child continues to
                         meet the definition of “child” and
                         has requested that the court
                         continue jurisdiction pursuant to
                         section 6302 if the child is between
                         18 and 21 years of age.

42 Pa.C.S.A. § 6351. See In the Interest of S.J., 906 A.2d 547, 550 (“the

Act establishes that upon turning eighteen years of age a dependent child

may, under certain circumstances, remain under the care afforded by the

Act until turning 21 years of age”).

      This court has stated the following about the mootness doctrine:

                  Generally, an actual claim or controversy must
            be present at all stages of the judicial process for the
            case to be actionable or reviewable. . . . If events
            occur to eliminate the claim or controversy at any
            stage in the process, the case becomes moot. An
            issue can become moot during the pendency of an
            appeal due to an intervening change in the facts of
            the case or due to an intervening change in the
            applicable law. An issue before a court is moot if in
            ruling upon the issue the court cannot enter an order
            that has any legal force or effect.




                                        -3-
J. A34003/14


Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574, 577 (Pa. Super. 2005)

(citations and quotation marks omitted).     “Exceptions to this principle are

made where the conduct complained of is capable of repetition yet likely to

evade review, where the case involves issues important to the public interest

or where a party will suffer some detriment without the court’s decision.”

Public Defender’s Office of Venango County v. Venango County Court

of Common Pleas, 893 A.2d 1275, 1279-1280 (Pa. 2006).

     Because this appeal was rendered moot by M.B.’s turning 21 years of

age, we have no reason to consider any other issues she raised. 1 Rivera v.

Pennsylvania Dept. of Corrections, 837 A.2d 525, 527-528 (Pa.Super.

2003), appeal denied, 857 A.2d 680 (Pa. 2004) (“It is impermissible for

courts to render purely advisory opinions.    In other words, judgments or

decrees to which no effect can be given will not, in most cases, be entered

by this Court.” (citations and quotations marks omitted)). Accordingly, the

appeal is dismissed.




1
  Even if this court decided this matter on the day of argument in M.B.’s
favor, M.B. could no longer benefit after turning 21 years of age a week
later.


                                    -4-
J. A34003/14


     Based on our decision herein, the stay of the juvenile court’s June 17,

2014 order that was granted on October 15, 2014, is hereby lifted. Appeal

dismissed as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/9/2015




                                   -5-